Citation Nr: 0616381	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for thoracolumbar 
degenerative disc and joint disease (claimed as dislocated 
disc of the mid back with pinched nerve).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
October 1946.

The matter is before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada in 
December 2003.  In May 2005, the veteran testified during a 
hearing at the RO before the undersigned, a transcript of 
which is on record.

In November 2005, the undersigned granted the veteran's 
motion to advance this appeal on the Board's docket pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

In a December 2005 decision, the Board denied the veteran's 
claims for service connection for status post hysterectomy 
and status post kidney injury (claimed as a punctured kidney.  
At that time, the Board remanded the issue of service 
connection for thoracolumbar degenerative disc and joint 
disease to the RO for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the objective and competent medical 
evidence is against a finding that the veteran's currently 
thoracolumbar degenerative disc and joint disease is causally 
related to her active service, or proximately due to or the 
result of a service connected disease or injury, nor is 
thoracolumbar degenerative disc and joint disease shown to 
have been manifested within one year of the veteran's 
discharge from active service.
CONCLUSION OF LAW

Thoracolumbar degenerative disc and joint disease (claimed as 
a dislocated disc of the mid back with a pinched nerve) was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein, and no current 
thoracolumbar degenerative disc and joint disease is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, and the above-referenced regulations, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In this case, in an October 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in her possession that pertains to the claim.

In addition, the veteran was provided with a copy of the 
December 2003 appealed rating decision, as well as a June 
2004 statement of the case (SOC), November 2005 and February 
2006 supplemental statement of the case (SSOCs), and the 
Board's December 2005 remand.  These documents provided her 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the claim.  
The June 2004, December 2005 Remand, and the February 2006 
SSOC also informed the veteran of the regulations pertaining 
to establishing a claim for secondary service connection.  By 
way of all these documents, she also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post-decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
June 2004 SOC and the November 2005 and February 2006 SSOCs.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment and examination reports, and a transcript of the 
veteran's hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her contentions, a hearing 
transcript, service medical records, service personnel 
records, VA medical records, VA examination reports, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
a claim for service connection or secondary service 
connection, and what the evidence in the claims file shows, 
or fails to show, with respect to this claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The veteran essentially contends that her thoracolumbar 
degenerative disc and joint disease was caused by trauma 
suffered during a 1946 motor vehicle accident in service.  
Service connection is currently in effect for the residuals 
of a fractured pubis and for pyriformis syndrome pinching the 
sciatic nerve with left lower extremity pain.

During the development of this claim, an additional claim of 
service connection secondary to a fracture of the inferior 
and superior rami of the right pubis has been raised.  As 
will be explained below, the evidence of record does indicate 
that the veteran suffered a serious injury in service, 
causing fractures to her clavicle and rami of the right 
pubis.  In addition, the evidence of record does indicate 
that the veteran currently suffers from a spine condition.  
However, the competent medical evidence is against a finding 
that the veteran's current thoracolumbar degenerative disc 
and joint disease is causally related to service, or 
proximately due to or the result of a service-connected 
disease or injury.

Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
she is competent as a layperson to describe her 
symptomatology, her contentions cannot constitute competent 
medical evidence.

At the veteran's May 2005 hearing, she testified that her 
back was injured at the same time as her broken pelvis in the 
1946 accident.  Service medical records show the veteran 
suffered injuries, in the line of duty, from an automobile 
accident in February 1946.  These injuries included fractures 
of the left clavicle and of the inferior and superior rami of 
the right pubis.  Notes from September 1946 indicate the 
pelvic fracture healed well, but that the right ramus appears 
about 2 centimeters shorter than the left.  Also, the left 
hip appeared to be rotated anteriorly and medially.  All 
other indications were normal, and the examiner at that time 
noted that the distortion did not appear great enough to 
cause disproportion.  The veteran complained of tiredness 
with prolonged walking, and she proceeded with a limp that 
was more pronounced on the right side.  After flexion, pain 
was indicated over the right gluteal region and the veteran 
had difficulty extending her spine.  

A September 1946 letter from an attending physician added 
that the veteran had pain over her right sacroiliac joint 
upon straight leg raising.  The veteran was discharged due to 
disability in November 1946.  

In December 1946, the RO granted service connection for 
fractures of the pubis and clavicle.  However, there is no 
indication in any of these records that the veteran was 
treated for, or diagnosed with, a back disorder during 
service.  Despite her hearing testimony, there is no evidence 
of a back injury during service.

A February 1951 VA examination report notes the veteran's 
complaint of back pain.  However, the first diagnosis of a 
spine condition was found in a private radiology report from 
November 2002, where bony demineralization of the thoracic 
spine was observed, although the radiological impression was 
that there was no evidence of a focal bony abnormality.  This 
report was made 56 years following the veteran's discharge 
from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service, is 
probative evidence against the claim.).

The veteran underwent a VA examination in October 2003, where 
she was diagnosed with thoracolumbar degenerative joint 
disease and degenerative disc disease.  During this 
examination, the veteran's daily intense pain was noted and 
she was considered incapacitated.  At this time, her left 
lower extremity pain was associated with her pelvic fracture 
by the VA examiner, but her dislocated thoracic disc was 
expressly disassociated from this condition.

In a December 2003 rating decision, the RO granted service 
connection for pyriformis syndrome pinching the sciatic nerve 
with left lower extremity pain, as due to the service-
connected disability of a simple fracture of the inferior and 
superior rami of the right pubis, and awarded a compensable 
disability evaluation.

Private outpatient records, dated from December 2000 through 
September 2004, show continuing diagnoses for diffuse 
osteopenia and degenerative changes of the lumbar spine.  
These diagnoses are supported by radiology reports from May 
2003 and November 2004; the latter report diagnosed mild 
degenerative disc disease of the mid thoracic spine.  Results 
of a bone density study in January 2003 indicated the 
veteran's bone density ranged from 2 to 3.5 standard 
deviations below the mean bone density in various skeletal 
areas.  She was diagnosed with osteoporosis as a result of 
this condition.

The veteran was accorded another VA orthopedic examination in 
January 2006.  The examination report indicates that the 
examiner reviewed the veteran's medical records and her 
pertinent past service and medical history was discussed.  
Upon comprehensive physical examination and a thorough 
discussion of the veteran's bone conditions, the VA examiner 
opined that the veteran's pubic ramus fractures were well 
healed and would not have contributed to any organic 
abnormalities with her thoracic or lumbar spine.  In the VA 
examiner's opinion, the veteran's complaints were attributed 
to generalized osteoporosis, and multilevel osteoarthritic 
changes.  These conditions, in turn, were considered to be 
secondary to the normal aging process, and the examiner found 
this condition would be manifest even absent the 1946 
automobile accident.  The Board finds this report, combined 
with numerous radiology and outpatient records, is highly 
probative evidence against the veteran's claim for service 
connection.

In summary, while the veteran has attributed her current back 
condition to her 1946 automobile accident in service, her 
opinion cannot be considered competent medical evidence of 
such a relationship.  Espiritu, supra.  Further, while there 
is no competent medical evidence relating her current back 
condition to service or to residual effects of her service-
connected inferior and superior pubic rami, there is 
probative medical evidence against such a connection, 
including the recent VA medical opinion in 2006.  
Accordingly, service connection is not warranted in the 
instant case, and the claim is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, supra.


ORDER

Service connection for thoracolumbar degenerative disc and 
joint disease (claimed as dislocated disc of the mid back 
with pinched nerve) is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


